FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                            May 18, 2022

                                     No. 04-20-00599-CV

    IN THE MATTER OF THE MARRIAGE OF CARLOS Y. BENAVIDES, JR. AND
                        LETICIA R. BENAVIDES,

                  From the County Court At Law No 1, Webb County, Texas
                          Trial Court No. 2011-PB6-000081-L2-A
                         Honorable Hugo Martinez, Judge Presiding


                                        ORDER

Sitting:      Irene Rios, Justice
              Beth Watkins, Justice
              Lori I. Valenzuela, Justice

      In this appeal, appellant raised numerous issues challenging six partial summary
judgments. On February 24, 2022, this court heard oral arguments on two of appellant’s issues.

       Prior to submission of this appeal, this court issued an opinion in another appeal
involving the same parties. See Benavides v. Alexander, No. 04-19-00318-CV, 2021 WL
5088742 (Tex. App.—San Antonio Nov. 3, 2021, pet. filed). After we issued our opinion, the
appellant filed a petition for review with the Texas Supreme Court. See Leticia Benavides v.
Cristina B. Alexander, as Permanent Guardian of the Person of Carlos Y. Benavides, Jr.; et al.;
No. 22-0173 (Tex.). The appellees filed notice they did not intend to file a response unless
requested to do so.

        Because the Texas Supreme Court’s resolution of some of the issues in Benavides v.
Alexander may have an impact on the present appeal, we ABATE this appeal until the Supreme
Court resolves Benavides v. Alexander. The submission date of February 24, 2022 is
WITHDRAWN. After the Supreme Court resolves Benavides v. Alexander, we will reinstate
this appeal on our own motion.
                                                      FILE COPY

It is so on ORDERED May 18, 2022.

                                         PER CURIAM



ATTESTED TO:__________________________
            MICHAEL A. CRUZ,
            CLERK OF COURT